DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Response to Amendment
Claims 1, 9-10 are amended and claims 3-5 and 7-8 are cancelled due to Applicant's amendment dated 08/08/2022.  Claims 1-2 and 9-20 are pending.
Response to Amendment
The rejections of claims 3-5 and 7-8 as set forth in the previous Office Action are moot because claims 3-5 and 7-8 are cancelled due to the Applicant's amendment dated 08/08/2022.
The rejection of claims 1-2 and 9-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 08/08/2022. The rejection is withdrawn.
The rejection of claims 1-2 and 9-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 08/08/2022. The rejection is withdrawn.
The rejection of claims 1-2 and 9-20 under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0087218 A1 (“Kim”) in view of Miyazaki et al. US 2017/0141323 A1 (“Miyazaki”) is overcome due to the Applicant’s amendment dated 08/08/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
	
Response to Arguments
Applicant’s arguments on pages 18-20 of the reply dated 08/08/2022 with respect to the rejection of claims 1-2 and 9-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the cited references do not teach the claims as amended. Specifically, that the first host (compound H4) of Kim fails to read on the proviso of Formula H-1(1) wherein when a401 is 1 and X42 and X44 are each a single bond, then L401 is not an unsubstituted benzene.
Examiner's response –While compound H4 of Kim fails to read on the newly amended claims, Kim also teaches the first host may be represented by the compound below, as discussed in greater detail below in the new grounds of rejection below. 

    PNG
    media_image1.png
    288
    249
    media_image1.png
    Greyscale

The compound above reads on the claimed Formula H-1(1) wherein A401 is 3 and thus the proviso does not apply. Accordingly, the cited references meet the claims as amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites Formula E-1, which includes the variables R31 to R38. No definition is provided for R31 to R38 in claim 8. Additionally, no definition is provided for R31 to R38 in the specification. For purposes of examination, R31 to R38 will be interpreted as any substituent.
Claims 2 and 9-20 are rejected for being dependent on indefinite claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0087218 A1 (“Kim”) in view of Miyazaki et al. US 2017/0141323 A1 (“Miyazaki”). Supporting evidence provided by Takahiro WO 2014156771 A1—English translation obtained from Google Patents, hereinafter “Takahiro”.
Regarding claims 1-2, 9, 11-16, and 18-20, Kim teaches an organic light-emitting device having excellent efficiency and improved efficiency roll-off characteristics, wherein the device includes a first electrode, a second electrode facing the first electrode, and an emission layer between the first electrode and the second electrode, and wherein the emission layer includes a dopant, a first host, and a second host (abstract, and ¶ [0010], [0176]). The dopant is a delayed fluorescence emitting material that may be represented by Formula 1 to Formula 4 (abstract and ¶ [0035]).
Kim teaches the second host is different from the first host, wherein the first host may be represented by Formula 5 to Formula 7 and Formula 5 has the structure below (¶ [0050]). Specific examples of these compounds are listed on pages 5-9 (¶ [0056]). 

    PNG
    media_image2.png
    206
    215
    media_image2.png
    Greyscale

Kim teaches a specific example of an organic light-emitting device in Example 7 wherein Compound H4 and Compound H5 are used as the first and second host materials and Compound D2 is used as the blue emitting dopant (¶ [0169], and Table 1, pgs. 30-31).

    PNG
    media_image3.png
    186
    299
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    201
    363
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    244
    363
    media_image5.png
    Greyscale


Kim fails to teach an organic light-emitting device as in Example 7 wherein the first host material reads on the claimed Formula H-1(1). However, Kim does teach alternative compounds represented by Formula 5 including the compound below shown on pg. 6.

    PNG
    media_image1.png
    288
    249
    media_image1.png
    Greyscale

Therefore, given the general formula and teachings of Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Compound H4 with the compound above, because Kim teaches the first host material may suitably be selected as a compound represented by Formula 5 and more specifically the compound shown above.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the first host material in the emission layer of the organic light-emitting device of Kim and possess the benefits taught by Kim.  See MPEP 2143.I.(B).
Kim fails to teach the second host material (Compound H5) comprises a cyano group. However, while Kim teaches in some embodiments the second host may be a compound represented by Formula 5 to 7 (¶ [0050]), the second host is not limited to these formulas.
However, Kim does teach the triplet energies of the first host and the second host may be equal to or greater than the triplet energy of the dopant (Equation 2) (¶ [0043]) and the triplet energy of at least one selected from the first host and second host may be in a range of about 2.6 eV to about 3.1 eV (Equation 3) (¶ [0045]).  
Miyazaki teaches an organic light-emitting device including a first electrode, a second electrode, and an emission layer, wherein the emission layer includes a host and a fluorescent dopant, wherein the host includes a compound represented by Formulae 1, 2, or 3 and the fluorescent dopant may be a TADF dopant (abstract and ¶ [0150]). Miyazaki teaches an organic light-emitting device including the host represented by any of Formula 1, 2, or 3 may have high efficiency and long lifespan (¶ [0076]).
Miyazaki teaches in Tables 3 and 4 specific host compounds represented by Formulae 1, 2, and 3 including compounds H1 to H14, wherein compound H10 has the structure below (¶ [0073] and pg. 8), and teaches comparative compounds A1 to A4 (pg. 26). 

    PNG
    media_image6.png
    183
    207
    media_image6.png
    Greyscale

Miyazaki teaches it is expected that when one selected from Compounds A1 to A4 is used as a host, a manufactured organic light-emitting device may have relatively low efficiency (¶ [0148]). Compound A3 has the structure below (pg. 9) and is identical to the second host compound used in the device of Example 7 of Kim.

    PNG
    media_image7.png
    104
    215
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to replace the second host (Compound H5) in the organic light-emitting device of Example 7 of Kim with a host compound represented by Formulae 1, 2, and 3, based on the teaching of Miyazaki.  The motivation for doing so would have been to obtain a device having high efficiency and long lifespan, as taught by Miyazaki.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound H10 as the second host in the organic light-emitting device of Kim in view of Miyazaki, because it would have been choosing a specific compound represented by Formulae 1, 2, or 3, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the second host in the emitting layer of the organic light-emitting device of Kim in view of Miyazaki and possessing the benefits taught by Kim and Miyazaki.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formulae 1, 2, or 3 having the benefits taught by Miyazaki in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified device of Example 7 of Kim in view of Miyazaki comprises the following compounds as the first host, the second host (compound H10), and the delayed fluorescence emitting dopant (compound D2):

    PNG
    media_image8.png
    302
    264
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    241
    322
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    244
    363
    media_image10.png
    Greyscale

The first compound has a triplet energy of 2.74 eV1, compound H10 has a triplet energy of 3.09 (Miyazaki, Table 3, ¶ [0147]), and compound D2 has a triplet energy (T1) of 2.48 eV2. 
Thus, the modified device of Example 7 of Kim in view of Miyazaki satisfies the following conditions set forth by Kim: (i) the triplet energies of the first host (2.74 eV) and the second host (3.09 eV) are equal to or greater than the triplet energy of the dopant (2.48 eV); and (ii) the triplet energy of at least one selected from the first host and second host is in a range of about 2.6 eV to about 3.1 eV. Additionally, as described above, Kim teaches compound D2 is represented by Formula 1 to Formula 4 (¶ [0041]) and satisfies the condition outlined by Equation 1 (¶ [0033]).
As the modified device of Example 7 of Kim in view of Miyazaki meet the properties required of the device of Kim (see abstract and ¶ [0013]-[0014], [0030]-[0034]), a device comprising compound H10 is expected to obtain the benefits of both Kim and Miyazaki.
Per claims 1-2, Kim in view of Miyazaki appears silent with respect to the property of the dipole moment of compound H10 being about 5.5 debye or more.
The instant specification recites that the second material may have a dipole moment in a range of about 5.5 debye to about 15.0 debye (instant ¶ [0019]) and that the second material may include a compound represented by Formula E-1 (instant ¶ [0042]). The instant specification lists specific examples of the second material represented by Formula E-1 including Compound E3 below (instant ¶ [0059] and pg. 13). 

    PNG
    media_image11.png
    223
    247
    media_image11.png
    Greyscale

The instant specification recites Table 1 wherein compounds represented by Formula E-1 all have dipole moments in a range between 5.5 debye to 15.0 debye (instant pgs. 127-128). Since Kim in view of Miyazaki teaches compound H10, the same structure as disclosed by the Applicant, the property of compound H10 having a dipole moment in a range of about 5.5 debye to about 15.0 debye is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
As described above, the first host has the structure below:

    PNG
    media_image1.png
    288
    249
    media_image1.png
    Greyscale

Per claims 1 and 7, the above first host reads on the claimed Formula H-1(1) wherein:
A41 to A44 are each benzene groups;
X42 and X44 are each single bonds;
L401 is a benzene group;
a401 is an integer of 3;
Z41 to Z44 are each hydrogen atoms;
 b41 to b44 are each 4; and
L411 to L414, c411 to c414, Z411 to Z422 and Q4-1 to Q403 are not required to be present.
As described above, compound H10 has the structure below: 

    PNG
    media_image6.png
    183
    207
    media_image6.png
    Greyscale


Per claim 1, compound H10 is represented by the claimed Formula E-1 wherein:
CZ1 is represented by claimed Formula 2-1 wherein:
A51 and A52 are each independently a benzene group;
X52 is a single bond;
Z51 and Z52 are not required to be present; and
b51 and b52 are each 0;
CZ2 is represented by claimed Formula 2-1 wherein:
A51 and A52 are each independently a benzene group;
X52 is a single bond;
Z51 and Z52 are each independently a cyano group; and
b51 and b52 are each 1;
R31 to R38 are each hydrogen atoms.
Per claim 9, CZ1 is represented by Formula 2(1) and CZ2 is represented by Formula 2(3).
Per claim 11, Kim fails to specifically teach the energy difference between the triplet energy level and the singlet energy level of Compound D2 when evaluated using a density functional theory method structurally optimized at a level of B3LYP/6-31G(d,p). However, Kim does teach the delayed fluorescence emitting dopant may be a compound that satisfies Equation 1 in which a gap between the triplet energy and the singlet energy may be in a range of about 0.01 eV to about 0.3 eV (¶ [0096]). 
Additionally, the instant specification recites the difference between the triplet energy level (eV) of the thermally activated delayed fluorescence emitter and the singlet energy level (eV) of the thermally activated delayed fluorescence emitter may be in a range of about 0 eV to about 0.5 eV (instant ¶ [0066]) when evaluated by using a DFT method structurally optimized at a level of B3LYP/6-31G(d,p) (instant ¶ [0067]). The instant specification recites examples of suitable thermally activated delayed fluorescence emitters including compound D1-41 (shown below) (pg. 29), which is identical to Compound D2. 

    PNG
    media_image12.png
    165
    202
    media_image12.png
    Greyscale

Since Kim in view of Miyazaki teaches Compound D2, the same structure as disclosed by the Applicant, the property of Compound D2 having a difference between the triplet energy level and the single energy level in a range of about 0 eV to about 0.5 eV is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Per claims 12-13, as described above, Compound D2 has the structure below.

    PNG
    media_image13.png
    236
    347
    media_image13.png
    Greyscale

Compound D2 reads on the claimed Formula 11 wherein:
X1 is a single bond;
A1 represents a benzene group and A2 represents a carbazole group;
L3 represents a single bond;
c3 is 1; 
R1 is hydrogen, R2 is a C6 aryl group, and R3 is a substituted C3 heteroarylene group and is specifically triazole (which is a π electron-depleted nitrogen-containing cyclic group, see instant ¶ [0080]);
a1 is an integer of 4, and a2 is an integer of 1;
the substituents of R3 are represented by C6 aryl groups; and
L4 and c4 are not required to be present.
Per claim 14, the claimed variable R3 of Compound D2 is represented by the claimed Formula 13(1) wherein:
X11, X13, and X15 are each N and X12 and X14 are each C;
A11,  A12, X16-X17 are not required to be present;
L11 is a single bond, and L12-L13 are not required to be present;
a11 to a13 are not required to be present;
R11 is an unsubstituted C6 aryl group, and R12 to R17 are not required to be present; and
d14 is an integer of 2, and d16 is not required to be present. 
Per claim 15, R3 is represented by Formula 13-8 wherein:
X16 is not required to be present;
d12 is an integer of 2; and
d13-d16 are not required to be present.
Per claim 16, Compound D2 reads on the claimed Formula 11-5 wherein:
X2 is N-[(L5)c5-R7];
L5 is a single bond and c3 is an integer of 1;
R7 is an unsubstituted R6 aryl group;
R8 and R9 are not required to be present;
a16 is an integer of 0;
a24 is an integer of 0 and a14 is not required to be present.
Per claim 18, the organic light-emitting device of Kim in view of Miyazaki comprises a blue emitting dopant (¶ [0163], [0166], and [0169]).
Per claim 19, the host material (the first and second host materials) are co-deposited with Compound D2 in a weight ratio of 94:6 (host:dopant) in the emission layer (¶ [0163], [0166], and [0169]).
Per claim 20, the first host material and second host material are used as a host of the emission layer in a weight ratio of 70:30 (¶ [0166] and [0169]), wherein the first host material is reads on the claimed first material and the second host material reads on the claimed second material.

Regarding claim 10, Kim in view of Miyazaki teach the organic light-emitting device of claim 1, as described above. 
Compound H10 fails to comprise a cyano group on the biphenyl moiety. However, Miyazaki does teach in Formula 2, Z31 to Z40 may be selected from hydrogen, a cyano group, among others, and two or more selected from Z31 to Z40 are represented by Formula 2C (¶ [0052]). 

    PNG
    media_image14.png
    171
    244
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    218
    193
    media_image15.png
    Greyscale


Miyazaki additionally teaches specific examples of the host represented by Formula 2 including compounds H10 and compound H8 (¶ [0073] and pg. 7), wherein compound H8 comprises a cyano group in the location of Z39. 

    PNG
    media_image16.png
    233
    317
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    282
    373
    media_image17.png
    Greyscale

Furthermore, as discussed above, Kim teaches the triplet energies of the first host and the second host may be equal to or greater than the triplet energy of the dopant (Equation 2) (¶ [0043]) and the triplet energy of at least one selected from the first host and second host may be in a range of about 2.6 eV to about 3.1 eV (Equation 3) (¶ [0045]).  
Therefore, given the general formula and teachings of Kim in view of Miyazaki, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the hydrogen atom with a cyano group in the location of Z39 on the compound H10, as shown in compound H8, because Kim teaches L of Formula 5 may be substituted with cyano and Miyazaki teaches the variable may suitably be selected as Z39 in Formula 2.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the second host in the emission layer of the organic light-emitting device of Kim in view of Miyazaki and possess the benefits taught by Kim and Miyazaki.  See MPEP 2143.I.(B).
The modified compound H10 of Kim in view of Miyazaki has the following structure below, which reads on the claimed Formula E-1 as described above with respect to claim 8 except wherein the claimed R37 is a cyano group.

    PNG
    media_image18.png
    306
    427
    media_image18.png
    Greyscale

Kim in view of Miyazaki fail to teach the triplet energy of the modified compound H10. However, the modified compound H10 reads on the Formula 2 of Miyazaki (Miyazaki, ¶ [0052]). Miyazaki teaches a triplet energy level of a host may be in a range of 2.90 eV to 3.15 eV (¶ [0074] and claim 10) and that a host may include a compound represented by Formulae 1, 2, or 3 (¶ [0050]). Thus it is reasonable to presume that the triplet energy level of the modified compound H10 may be in the range of 2.90 eV to 3.15 eV. See MPEP 2112.
Accordingly, the modified device of Example 7 of Kim in view of Miyazaki satisfies at least the following conditions set forth by Kim: (i) the triplet energies of the first host (2.91 eV) and the second host (2.90 eV to 3.15 eV) are equal to or greater than the triplet energy of the dopant (2.48 eV); and (ii) the triplet energy of at least one selected from the first host and second host is in a range of about 2.6 eV to about 3.1 eV. Additionally, as described above, Kim teaches compound D2 is represented by Formula 1 to Formula 4 (¶ [0041]) and satisfies the condition outlined by Equation 1 (¶ [0033]).
As the modified device of Example 7 of Kim in view of Miyazaki meet the properties required of the device of Kim (see abstract and ¶ [0013]-[0014], [0030]-[0034]), a device comprising compound H10 is expected to obtain the benefits of both Kim and Miyazaki.

Regarding claim 17, Kim in view of Miyazaki teach the organic light-emitting device of claim 1, as described above. As shown in Example 7, the emission layer does not comprise a transition metal-containing organometallic compound (¶ [0163], [0166], and [0169]).
Kim in view of Miyazaki teaches the claimed invention above but fails to teach wherein the delayed fluorescence component emitted from the thermally activated delayed fluorescence emitter Compound D2 is about 90% or more based on a total emission component emitted from the emission layer. It is reasonable to presume that delayed fluorescence component emitted from Compound D2 being about 90% or more is inherent to Kim in view of Miyazaki. Support for said presumption is found in the use of like materials which would result in the claimed property. 
For example, the organic light-emitting device of Kim in view of Miyazaki the compounds below as the first host, second host, and dopant in the emission layer (Kim ¶ [0095], [0169] and Table 3, and Miyazaki pg. 8). 

    PNG
    media_image8.png
    302
    264
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    241
    322
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    244
    363
    media_image10.png
    Greyscale

The host material (first and second hosts) are co-deposited with Compound D2 in a weight ratio of 94:6 (host:dopant) in the emission layer (¶ [0163], [0166], and [0169]).
The instant specification recites an organic light-emitting device including a first electrode, a second electrode facing the first electrode, and an emission layer between the first electrode and the second electrode wherein the emission layer may include a host and a thermally activated delayed fluorescence emitter and the host may include a first material and a second material (instant ¶ [0012]-[0014]). The instant specification recites specific examples of the first material including compound H1  (instant ¶ [0039] and pg. 9), specific examples of the second material including compound E3  (instant ¶ [0059] and pg. 13), and specific examples of the thermally activated delayed fluorescence emitter including compound D1-41 (instant ¶ [00103] and pg. 29). 

    PNG
    media_image19.png
    211
    314
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    191
    322
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    201
    283
    media_image21.png
    Greyscale

Compound H-25 is identical to the first host compound of Kim, compound E3 is identical to compound H10 of Miyazaki, and compound D1-41 is identical to compound D2 of Kim. The instant specification further recites an amount of the thermally activated delayed fluorescence emitter in the emission layer may be in a range of 0.01 parts by weight to about 30 parts by weight based on 100 parts by weight of the host (instant ¶ [00108]).
The instant specification recites the delayed fluorescence component emitted from the thermally activated delayed fluorescence emitter may be about 90% or more based on the total emission component emitted from the emission layer including the host and the thermally activated delayed fluorescence emitter (instant ¶ [00105]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wee, Kyung-Ryang, et al. "Carborane-based optoelectronically active organic molecules: wide band gap host materials for blue phosphorescence." Journal of the American Chemical Society 134.43 (2012): 17982-17990. See compound o-Bz on pg. 17983 and triplet energy (T1) listed in Table 3 on pg. 17986.
        2 English translation of WO 2014156771 A1 obtained from Google Patents. See structure 13 and Table 1 on pgs. 5 and 10.